       Case 3:19-cv-01444-MEM-DB Document 35 Filed 12/11/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD R. SALTER,                      :

                    Plaintiff          :   CIVIL ACTION NO. 3:19-1444

        v.                             :        (JUDGE MANNION)

C.J. MCKEOWN,                          :

                   Defendant           :


                                   ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1. The motion for summary judgment, filed on behalf of Defendant C.J.
          McKeown (Doc. 25) is GRANTED. Judgment is hereby entered in
          favor of Defendant C.J. McKeown and against the Plaintiff.

       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                    s/ Malachy E. Mannion
                                    MALACHY E. MANNION
                                    United States District Judge
Dated: December 10, 2020
19-1444-01-ORDER
